J -A11003-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 R.R.B.                                         IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA

               v.


 S.A.M.

                    Appellant               :   No. 1929 MDA 2018
              Appeal from the Order Entered October 26, 2018
  In the Court of Common Pleas of Lebanon County Civil Division at No(s):
                                2016-20539

BEFORE: BOWES, J., OLSON, J., and STABILE, J.
MEMORANDUM BY BOWES, J.:                                 FILED JULY 18, 2019
      S.A.M. ("Mother") appeals from the order entered on October 26, 2018,

awarding her sole legal custody and primary physical custody of her son, C.B.

Mother challenges aspects of the custody order relating to how R.R.B.
("Father") can exercise the narrow periods of physical custody that the court
awarded to him. We affirm.

      C.B. was born during October 2010. The parties never married, and the

relationship dissolved prior to the birth of C.B. For the first eight years of the

child's life, Mother maintained primary physical custody of C.B., most recently

in Palmyra, Lebanon County, Pennsylvania, and Father exercised rare periods

of overnight custody at his home in Ashland, Pennsylvania, approximately
sixty miles away from Palmyra. Father asserted that his lack of contact with

C.B. was due, in part, to Mother's interference.
J -A11003-19



      On January 4, 2018, Father filed a custody complaint seeking shared
physical and legal custody. Following a conciliation conference, Mother's filing

of exceptions to the conference officer's recommended interim order, and the

trial court's unsuccessful attempts to broker a consent agreement, the court

conducted a two day custody trial. At the close of the evidence, the trial court

issued its decision from the bench and delineated its rationale on the record

in open court pursuant to Pa.C.S. § 5323(d).         Stated plainly, the court
concluded that Mother overscheduled C.B.'s activities in an attempt to
minimize Father's contact with his son, and announced that it was not going

to require Father to forgo control over his custodial periods in order to travel
with C.B. from Ashland to Palmyra for activities that interfered with his
custody.      Accordingly, the trial court awarded Mother legal custody and
primary physical custody of C.B during approximately eighty-six percent of
the time, and Father was granted limited periods of physical custody on
alternating weekends and two         nonconsecutive weeks during summer
vacation. In addition, as it relates to the arguments raised in this appeal, the

custody order memorialized the court's perspective that Father retains
discretion to choose which of C.B.'s activities to attend during his custodial
periods.

      The following paragraph embodies the trial court's view of Father's
discretion.

            All Custody Orders are modifiable and reviewable. The one
      we entered on October 26, 2018 should be given a chance to work.
      If FATHER wields his limited alternating weekend custody control

                                     -2-
J -A11003-19


      to hurt C.B. simply because he can, such conduct will not be
      viewed positively by this Court. If MOTHER reaches out to attempt
      collaboration and FATHER obstinately rebuffs her outreach, we will
      not be pleased. If these things occur, we will not foreclose the
      possibility of modifying the Order we have entered today.
      However, we will not PRESUME today that minimal cooperation
      between the parties is an impossible goal.
Trial Court Opinion, 12/6/18, at 17-18.

      Mother filed a timely notice of appeal and complied with Pa.R.A.P.
1925(a)(2)(i) by contemporaneously filing a concise statement of errors
complained of on appeal raising six issues, which she reiterates for our review

as follows:

      a.   Whether the trial court committed error and abused its
      discretion in ordering Mother to be entitled to select only two
      weeks for summer camps as the limitation upon opportunities for
      child care arrangements during the school recess is not in the best
      interests of the child?

      b.   Whether the trial court committed error and abused its
      discretion in ordering that [Father] not be required to inform
      Mother of his vacation preference until the 15 of May as the
      limitation upon opportunities for child care arrangements during
      the school recess is not in the best interests of the child?

      c.    Whether the trial court committed error and abused its
      discretion in its grant of alternate weekends as the minimum in
      an award of partial physical custody rather than any lesser amount
      as dictated by the evidence presented?

      d.      Whether the trial court committed error and abused its
      discretion by subordinating the child's best interests to the rights
      of the Father as it permits Father to remove from, rather than join
      with, the child in established patterns and activities that have
      fostered the child's physical, intellectual, moral, spiritual and
      emotional well being?




                                     -3
J -A11003-19


      e.     Whether the trial court committed error and abused its
      discretion in failing to recognize Father's repeated acquiescence
      of custody as an example of unfitness?

      f.     Whether the trial court committed error and abused its
      discretion by not basing its conclusion of Mother limiting Father's
      relationship with the minor child on competent evidence, yet
      relying on said conclusion in the formation of the custody order?
Mother's brief at 12-13 (unnecessary capitalization omitted).

      We review Mother's issues according to the following scope and standard

of review:

      This Court reviews a custody determination for an abuse of
      discretion. In re K.D., 144 A.3d 145, 151 (Pa. Super. 2016). We
      will not find an abuse of discretion "merely because a reviewing
      court would have reached a different conclusion." Id. (citation
      omitted). Rather, "[a]ppellate courts will find a trial court abuses
      its discretion if, in reaching a conclusion, it overrides or misapplies
      the law, or the record shows that the trial court's judgment was
      either manifestly unreasonable or the product of partiality,
      prejudice, bias or ill will." Id.

R.L. v. M.A., 2019 Pa. Super. 145, 2019 WL 1967809 (filed May 3, 2019).

      Moreover,

      on issues of credibility and weight of the evidence, we defer to the
      findings of the trial [court] wh[ich] has had the opportunity to
      observe the proceedings and demeanor of the witnesses.

      The parties cannot dictate the amount of weight the trial court
      places on evidence. Rather, the paramount concern of the trial
      court is the best interest of the child. Appellate interference is
      unwarranted if the trial court's consideration of the best interest
      of the child was careful and thorough, and we are unable to find
      any abuse of discretion.
A.V. v. S.T., 87 A.3d 818, 820 (Pa.Super. 2014) (citations omitted).




                                       -4
J -A11003-19



      After a thorough review of the certified record, the parties' briefs and
the pertinent law, we discern no abuse of discretion on the part of the trial
court as to the issues raised by Mother, and we affirm the custody order on
the basis of the cogent and well -reasoned opinion that Honorable Bradford H.

Charles entered on December 6, 2018.1

      Order affirmed.




Judgment Entered.




J seph D. Seletyn,
Prothonotary


Date: 07/18/2019




1 Mother asserts that the trial court order precludes her from registering C.B.
in summer camp, which she uses as childcare during the summer. Her
complaint is misguided. We observe that Mother can continue to rely upon
summer camp for childcare, she simply cannot dictate Father's vacation
schedule beyond the two-week period she is entitled to reserve for summer
camp in her initial notification to Father regarding C.B.'s summer activities.
Thus, to the extent that the trial court neglected to clarify this point in its
opinion, no relief is due.

                                     -5
                                                                              Circulated 06/21/2019 03:49 PM           •
                                                                                                                       '



         IN THE COURT OF COMMON PLEAS OF LEBANON COUNTY
                           PENNSYLVANIA

                                 CIVL ACTION - LAW

R� . .    . R. Bj.                             NO. 2016-20539
                     Plaintiff

             v.
s.        A. M!        I

                     Oefe ndant/Appella nt


APPEARANCES:

Max Smith, Esquire,                          For R,:           0. B,;

Kim Lengert, Esquire                         For   st'.


OPIN·ION BY CHARLES, J., Dece:mber 6,. 2018

      On October 24, 2018, this Court conducted a Custody Trial in the

above-referenced matter.          Following the trial, we awarded sole legal

custody and primary physical custody of the parties' son C.B. to                                      s.      .   A.

M. .. · (hereafter MOTHER). We afforded R� ·              , R, B ..   c   •    •   '
                                                                                       ••
                                                                                            •   .,   {hereafter

FATHER) with only 14% of the available physical custody time.                                              By any

definition, MOTHER was the successful litigant in the Custody Trial.

Nevertheless, she has filed an Appeal because we did not give her

everything that she wanted.          To say that we are disappointed with

MOTHER's Appeal would be an understatement. We issue this Opinion in

support of our decision.
    I.     FACTS

            MOTHER and FATHER are the parents of 8 year old C.B.1                                 At all

    times pertinent hereto, MOTH ER has resided in Palmyra of Lebanon

    County.        FATHER has resided in Ashland, Schuylkill County.                            The two

    parents are separated by a drive time of between 60 and 75 minutes

            MOTHER            and      FATHER          separated          approximately three   months

    before C.B. was born.                For several years thereafter, FATHER did not play

    an important role in C.B.'s life.                    In fact, before filing the Custody Action

    now before this Court, FATHER had enjoyed only one or two periods of

    overnight custody with his son. FATHER explained: "She would not let me

    have him."

            On January 4, 2018, FATHER filed a Complaint for Custody.                               The

parties met with a Custody Conciliator, who recommended that the parties

share legal custody and that FATHER should enjoy physical custody on

alternating weekends.                    MOTHER filed exceptions to this recommendation.

Th Is Court conducted an initial Pre- Trial Conference on June 15, 2018. At

that time, we documented that MOTHER and FATHER had agreed to a

custody schedule that afforded FATHER with alternating weekends of

physical custody. We also documented that a dispute existed with respect

to whether FATHER should be required to drive C.B. back to Lebanon

County for all of his activities. We stated In our Pre-Trial Order;

                     MOTHER and FATHER reside in different counties.
                     0


                     MOTHER is a resident of Palmyra, Lebanon County.
                     FATHER resides in Ashville, Schuylkill County. The
I
    For the sake ofC.B's privacy, we will refer to him only by his initials.


                                                             2
              drive distance between the parents is approximately 1
              hour. This creates problems with respect to the child's
              sports actlvltles. This Court would expect FATHER to
              transport his son to any scheduled games that may be
              scheduled in Lebanon County.         However, FATHER
              should not be required to transport his son to all
              practices that may occur during his weekend. Of course,
              both parents should consult with their son's coaches
              when making a decision about practices and games." (11
              E of Court Order dated June 15, 2018.)

We ultimately declined to schedule an immediate Custody Trial; we stated

"This Court perceives that MOTHER and FATHER are close to having an

agreement."

        Our hopes that an agreement would be entered were quashed

relatively quickly.     On July 2, 2018, MOTHER filed a Motion seeking to

proceed     with   a   Custody    Trial.       We   scheduled       another   Pre-Trial

Conference for July 20, 2018.          After the second Pre-Trial Conference, a

Custody Trial was scheduled for October 24, 2018.

        At the Custody Trial, we heard testimony about both parties and

C. B.   Both parties complained that the other wanted undue control over

matters    relating    to   custody.       FATHER    sought     a    shared   custody

arrangement.       MOTHER wanted to remain             in control of all matters

pertaining to C.B.

        A primary point of contention was C.B.'s extracurricular activities.

We learned that C.B. was active in church, sports and scouting. MOTHER

wanted C.B. to attend all of his activities, even during weekends when

C.B. would be with his father.         FATHER took the position that he should




                                           3
not be required to drive to Lebanon on each of his weekends for C.B.'s

various activities.

       Following trial, this jurist rendered a decision in Open Court.         We

articulated our analysis of the factors set forth in Pennsylvania's Custody

Act. This jurist also articulated the following regarding C. B's activities:

   •   "Ma'am, it seems to me that you have worked very hard to limit

       Dad's contact with (C.B.J.   You have all but said that Boy Scouts,

       hikes, camp, soccer, time with grandparents, all of those things are

       more important than C.B. spending time with his father, and you are

       dead wrong on that. Dead wrong." (Custody Decision N.T. 3)

  •    "There is no evidence that either of you have affirmatively acted to

       turn {C.B.J against the other parent, but there i,s evident information

       that both of you would do that if you had the chance.       And I think

       subtly Mom has done that by prioritizing all of these other things

       over Dad's limited contact with the child.    And I'm going to repeat

       what I said before, Ma'am.       Right now under the existing Court

       Order you have 86% of time and he has 14% of time.         That speaks

       for itself. That is about as limited a contact as a father should ever

       have, and you want to limit it even further." (Custody Decision N.T.

       6)

  •    "Education is Important, but under today's day and age positive

       developmental activities are, I won't say just as important, but, boy,

       it comes really, really close.       Idle hands truly are the Devil's



                                        4
    workshop.     When I was presiding in Juvenile Court for kids that

    committed crimes, almost inevitably those kids when I asked them

    well, do you play sports, are you in the band, do you have any

    activities that you enjoy, almost none of them did.             Almost none of

    them did and so they had idle time and they gravitated toward things

    they shouldn't do. The kids who succeed in this world are kids who

    are active, are kids who play sports, who are in the band or are in

    drama, who have a purpose in their lives and they have goals.

    Positive activities teach teamwork.            They teach social skills.    They

    teach the ethic that practice and work leads to improvement.                They

    teach delayed gratification.            Positive activities afford kids with

    purpose.    Ifs something they look forward to.            It introduces kids to

    other children who have a purpose, other children who are self-

    disciplined, other children who will help them in a positive direction.

    Positive activities surround children with adults who are volunteers

    and   coaches    who   can   turn        out    to   be   mentors.    I    cannot

    underestimate the value of positive activities for a child.           They are

    important. 11 (Custody Decision N. T. 7)

•   "I think right now you [the parents] need help getting along .... ln part

    because of your (MOTHER's] unwillingness to give him credit for

    what he has attempted to do and your unwillingness to consider the

    fact that he can be a positive influence on your son, more positive




                                        5
    than soccer or Boy Scouts or something along those lines." (Custody

    Decision N.T. 8)

•   "I need to talk about activities.   This is a common issue.       I have

    already acknowledged      their importance.     I   believe in   positive

    activities for children. I believe in keeping children active. I believe

    in giving them goals and giving them a purpose. I already said all of

    that.    But I need to be clear, Dad's time is Dad's time and if he

    doesn't want to travel to Palmyra for an activity, that's his choice,

    not yours. [MOTHER's]. If there is a conflict between one of (C.B's]

    activities and Dad's time, Dad makes the decision of whether (C. BJ

    comes to the activity or [C.B] stays in Ashland. It's his choice.

            Now with that being said, I hope that you [FATHER] make the

    choice to consider keeping [C.BJ involved in his activities even on

    your weekend.      Maybe not, you know, two or three different times

    each and every weekend, but if he has an important activity, not a

    practice, he can miss practices we all know that, but if he has an

    important soccer game or he has the Pinewood Derby, which is an

    important activity for Cub Scouts or Boy Scouts, if it's an important

    activity - - and you're going to know which ones those are - - I hope

    you make the choice to drive down with him and be with him for that

    activity.

            I was a Little League baseball coach for many years and 1.

    faced this issue. We had many kids on our team whose parents had




                                    6
split.    One weekend they're with Dad, one weekend they're with

Mom, and the one parent usually would have the kid at the game or

practices each and every weekend they had custody, the other

weekend it was not so consistent, and that was normal.       That was

something that we as coaches had to learn to deal with.       But here

was the problem: We would have a playoff game on Saturday and

Johnny wouldn't show up because Johnny was with his dad and his

dad just didn't support baseball and Dad lived, you know, a mile or

two miles away or whatever, but Johnny wouldn't show up for the

playoff game because Johnny was with his dad.          The other kids

resented Johnny because he was an important part of the team.

They needed him, they wanted him there, and when he didn't show

up they couldn't take it out on some Judge, they couldn't take it on

his dad, they took it out on him.     And then in turn Johnny realized

that he had let his friends down, he had let his team down, and he

started resenting his dad for not letting him participate in that

playoff game. I saw that dynamic multiple times in the years I was a

coach and it never ended we II.

         I also saw situation where parents would sit down with me as

the coach and say, look, we are going to Cape May that particular

weekend for a weekend away with family and Johnny is not going to

be at the baseball game that weekend.        We have explained it to

Johnny that we're going to Cape May and we wanted to talk to you




                                  7
so that you could understand.       Then I would also talk to Johnny and

I would talk to the rest of the team and I would say, Johnny is not

going to be here next week because he has a trip planned with his

family that's important and he needs to be with his family, so we're

going to have to play all that much harder to make up for Johnny's

absence, and it worked seamlessly and there was no resentment.

      I am putting you [FATHER] in control of what you do on your

weekends, but I implore you to consider [C.B's] activities and how

important they are to him.      I do not expect that you would bring

(C. B.J down to Palmyra as much as she (MOTHER] would like you to

bring him down to Palmyra.          I don't expect that.   If you have a

soccer game in the afternoon and a Boy Scout activity at night I

don't expect him to be at both.         And I expect that there will be

weekends when you want to go camping or hiking or shooting or

whatever and that you're simply going to prioritize you own activities

over his commitments in Palmyra.         I expect that as well.   All I am

saying is that I ask you to talk with your son, communicate with his

coaches, with his leaders, his adult leaders, and to come to the

conclusion that this is something he can miss and this is something

that he really shouldn't miss, and for those activities that he really

shouldn't miss I implore you to take the time to drive down with him

so that you can participate in those activities with him.    It will go so

much better.




                                8
            The other thing I'm going to say about activities is that they

      can be some of the most meaningful child-parent time.            I look back

      on my own children's lives and the things I remember are the Little

      League baseball games, the softball games, the swim meets, the

      concerts, the plays, and watching the joy in their face when they

      achieved something that they really weren't sure they were going to

      be able to achieve and having them run up to you and hug you when

      they're   done    because     they    are   so    happy   with   what   they

      accomplished, what their hard work has accomplished. Those are

      some of the best memories I have as a parent and I want that for

      both of you.    I want that for you. sir.   I want you to be a part of that.

      Don't deprive yourself of those moments.

                 All that being said, ma'am, l'rn going to reiterate one

      more time. less there be no confusion, his time is his time and [fC\the.-f'    J
     makes the decision, not you." (Custody Decision N.T 12-16)



      Much to our surprise, we received an Appeal of our decision from

MOTHER on November 20, 2018.               In her Appeal, MOTHER complained

that we afforded FATHER with alternating weekends "rather than any

lesser amount    as    dictated   by the     evidence   presented."     She   also

complained that we provided FATHER with the discretion to choose

whether or not to drive C.B. to Palmyra for all of his weekend activities.

She also complained about the portion of our Court Order that afforded




                                        9
FATHER with two non-consecutive weeks of physical custody for purposes

of vacation.    We author this Opinion in support of the Custody Decision

we reached on October 26, 2018.



II.      DISCUSSION

      A. Alternating Weekend Schedule

         We begin our analysis by recognizing that MOTHER has been the

primary parental influence upon C.8. for his entire life.            We have no

qualms about the historic care provided by MOTHER for C.B, nor do we

quarrel with the vast majority of decisions that MOTHER has rendered

with respect to her son. In almost every way, S�.            A. M.    has been a

quintessential "good mom".

        The primary problem we have with MOTHER is that she is seeking to

prevent FATHER from becoming a "qo od dad". Without question, FATHER

did not play a signiflcant role in his son's life for most of his pre-school

years.     However, he has expressed         a   clear desire to become an active

father, and he has backed up his stated desire with his actions.         Over the

past several years, FATHER has seen his son frequently.              For much of

this time, he has enjoyed alternating weekend physical custody.            By all

accounts, FATHER has developed a good relationship with C.B.             We have

heard nothing about abuse, neglect or emotional trauma arising from

FATHER's time with C.B.




                                        10
     The Custody Order we entered afforded FATHER with custody

approximately 14% of C.B.'s available time. That left MOTHER in control

of C.8. approximately 86% of the time.      By any definition, we afforded

MOTHER with an overwhelming award of primary physical custody.           Yet

she complains that we did not limit FATHER even further.

     This Court views alternating weekends as a minimal period of

physical custody. We also remember that as recently as June, MOTHER

had agreed to an alternating weekend physical custody paradigm. (See,

Pre-Trial Conference Order of June 15, 2018).     Quite frankly, we have a

difficult time understanding why MOTHER now takes the position that

FATHER's time with his son should be reduced below what we had

ordered.

     We fully understand that MOTHER has military commitments that

require her to be absent from home one weekend per month.                We

addressed this dynamic by stating:

           "Here is what should happen regarding physical custody:
           You folks should sit down with a calendar, you should
           look at Mom's drill schedule, you should look at [C.B'sJ
           activity schedule, you should look at plans that Dad has
           for activities that he wants to do with [C.B.] and then the
           two of you should figure out, ok, these two weekends
           this month are Dad's, these two weekends this month are
           Mom's. They. may not perfectly mesh, but it's better than
           doing It any other way. It's more convenient. It's less
           lmpactful In terms of [C.B.'s] activities. That's what you
           should do. Each and every month figure out in advance
           with all of your schedules which two weekends a month
           are Dad's and which two weekends a month are Mom's.
           That's what should happen, and I have built room into
           the Court Order if you want to do that. But if you don't
           then we're going to go with the alternating weekend


                                     11
              physical custody schedule, ma'am, which I consider to
              be an absolute minimum." (Custody Decision N.T. 11)

Unfortunately, it appears as though MOTHER is not even wiling to attempt

collaboration with FATHER regarding the weekend schedule.        Her Appeal

papers suggest that she simply wants FATHER's time reduced.

      It is the opinion of this Court that FATHER should have two

weekends per month with his son.       It would be best for all concerned if

MOTHER and FATHER could sit down on a month-to-month basis and

arrange the best weekends for this to occur.        If they cannot, then the

easiest and most stable schedule to enforce is an alternate weekend

schedule.     Like millions of other parents who live within this paradigm,

these parties will have to learn how to arrange their own schedules to

accommodate and facilitate the physical custody time awarded to the

other parent.    We will not relieve MOTHER of having to undertake this

sometimes hard and uncomfortable work.

      We     stand   by our decision to    award   FATHER with   alternating

weekend physical custody.      MOTHER has presented no reason why this

minimal period of physical custody awarded to FATHER should not be

continued.

   B. Summer Vacation

      Our Court Order awarded FATHER two non-consecutive weeks

during the summer for a vacation with C.B.           At the Custody Trial,

MOTHER expressed concern about C.B's summer camp commitments.

Because of this, we built in the following language in our Court Order:


                                      12
                    "On or before May 1 of each year. MOTHER is to notify
                    FATHER of summer camp commitments for (C.8.J.
                    MOTHER shall be entitled to select two weeks for
                    summer camps. FATHER shall not be entitled to select
                    one of the camp weeks for his vacation. On or before
                    May 15 of each year. FATHER shall notify MOTHER of
                    the weeks during which he wishes to exercise vacation
                    physical custody during the summer."

            MOTHER objects to the award of week-long vacation periods of

    physical custody.           She claims that she should be entitled to select more

    than two weeks for C. B's summer camps.                           She also argues that the May

    15 date we selected was an abuse of discretion "as the limitation upon

    opportunities for child care arrangements during the school recess is not

in the best interest of the child."2

           Vacation time is an important way for a parent to build memories

with a child. As people grow into adulthood, they look back upon their

childhood years and remember trips that they took with their parents; it is

much more rare for adults to remember routine dally events they engaged

in at home as children.                    It is the belief of this Court that both parents

should be afforded the opportunity to enjoy vacation time with C.8.                            As

primary custodian. MOTHER will have a multitude of dates to select from

in terms of scheduling a vacation. We want to also afford FATHER with a

meaningful opportunity to enjoy uninterrupted quality vacation time with

C.B.        Quite frankly, we do not understand MOTHER s objection to this             1




portion of our Court Order, and we believe it should be affirmed as is.




2
    We are not exactly clear as to what MOTHER is trying to convey by this language.


                                                         13
    C. Activities

          The issue of activities for C.B. is far and away the most contentious

in this case.        MOTHER seems to want to prioritize C.B.'s activities

schedule over all else ... including FATHER's time with his son.      MOTHER

has involved C.B. in a multitude of positive activities. We do not quarrel

with any of these activities, as each will benefit C.B.     However, MOTHER

has programmed C.B. to the point where it will be impossible to find

weekends where FATHER's custody time will not conflict with one of

C.B.'s activity commitments. This is a problem.

          If FATHER and MOTHER lived in close geographic proximity, this

issue would not have been nearly as contentious.         Unfortunately, at least

one hour of driving time separates .each parent. Thus, ensuring that C.B.
                                             )




would attend all of his activities during FATHER's weekends would require

two hours of drive time in addition to the time encompassed by the activity

itself.     When C.B. has more than one activity scheduled in a given

weekend - and we understand this occurs frequently - an Order requiring

that FATH ER transport C. B. to all of his activities would require C. B. to be

inside a vehicle for a considerable percentage of FATHER's weekend

time. This is neither practical nor in C.B's best interest.

          FATHER should be permitted to develop his own activity bond with

C.B.      He should not be required to spend hours of his weekend physical

custody time in a motor vehicle.             As a governing paradigm, a non-

custodial parent's physical custody time belongs to that non-custodial




                                        14
parent ... and not to the custodial parent by virtue of activities that he/she

schedules for the child.

      With the above having been said, this Court has always recognized

the importance of positive extracurricular activities for children.   Because

we clearly perceived that FATHER does not share this view, we spent an

extraordinary amount of time in our Custody Decision to encourage

FATHER's involvement in C.B's activities.      Using the language quoted on

pages 12-16 herein, we implored FATHER to communicate with leaders

who are supervising        C.B's activities.   We encouraged     FATHER to

prioritize his own presence whenever C.B. has a particularly important

game or activity.   However, we could not place MOTHER in control of

determining whether or when FATHER should be required to drive C.8.

from Schuylkill County to Lebanon County; to do this would be to

effectively place MOTHER in control of FATHER's physical custody time

with his son.

      As it relates to extracurricular activities, this Court recognizes that

there are   no easy solutions.        Compromise and    communication are

esse ntia I. We stated in our Court Order:

            "[C.B.J is involved in numerous scnool-related and
            extracurricular activities. Both parents shall be entitled
            to attend and/or participate in such activities regardless
            of whether the activities occur during a time when the
            other parent has primary physical custody. Both parents
            are encouraged to prioritize (C. B. 's] involvement in
            positive activities. However, the existence of an activity
            will not supersede FATHER's ability to enjoy physical
            custody on alternating weekends. Thus, if FATHER has
            plans for a particular weekend that would conflict with


                                       15
              one of [C.B.'sJ activities, Is shall not be necessary for
              FATHER to cancel his plans. This paragraph will require
              both MOTHER and FATHER to communicate with
              coaches, educators, group leaders, etc. If either parent
              has plans that conflict with a scheduled activity for
              [C.B.J, it shall be the responsibility of that parent to
              communicate        with   adult    leaders in   charge   of
              h osting/facllitating the activity. Under no circumstances
              should FATHER be expected to travel to Palmyra for one
              of [C.B.'s] activities more than once during each period
              of his physical custody."

We chose this language carefully.            It was not our intent to tie either

parent's hands as it related to activities; we instead wanted to promote

flexibility and communication.     We even placed the onus on FATHER to

communicate with coaches and adult leaders whenever he chose to

prioritize his own activities in Sch uylki II County over [C. 8 's] activities In

Palmyra.

       We are puzzled by MOTHER's complaints about our language and

our Court Order. MOTHER should realize that there is no practical way to

speciflca lly craft a Court Order that addresses all extracurricular activities

that occur during the non-custodial parent's physical custody time.           We

have   made    it clear to both    MOTHER and         FATHER that this jurist

prioritizes extracurricular actlvities.3 We believe that FATHER should be

given the chance to spend meaningful time with his son, and we hope and

expect that he will come to recognize that some of the most "meaningful"

moments of a child's life will occur when he is enjoying positive purpose-


lf f in the future we learn th at FA THE R steadfastly refuses to perm it C. B.
to attend an� activity during his physical custody time, we will be more
inclined to issue dlreotlves designed to promote C. B. 's cont I nued
involvement in his activities.


                                        16
driven activities.    It Is the belief of this Court that the existing Custody

Order should be given a chance to work and that changing it via an

Appeal would not be in C.B's interest.



Ill.   CONCLUSION

       We were surprised when we received MOTHER's Appeal papers.

We were puzzled when we read her Statement of Errors Complained of on

Appeal.    As we digested what MOTHER presented, we came to realize

that she is uncomfortable ceding any control over her son to FATHER.

Her Appeal issues are designed to create a custody paradigm where

MOTHER,     and      MOTHER alone,    exercises   complete    control   over all

aspects of C.B's life.    Our fear is that if MOTHER gets what she wants,

the ultimate result will be complete estrangement between FATHER and

his son.   If nothing else, we can definitively state that estrangement from

his father would not be in C.B's best interest.

       MOTHER and FATHER do not get along.              That much is obvious.

The Court Order we entered encouraged the type of communication and

collaboration that will not be easy for either party.        So be it.     Both

MOTHER and FATHER have to draw upon their love of C.B. and elevate

that over their mistrust and dislike for one another.

       All Custody Orders are modifiable and reviewable.          The one we

entered on October 26, 2018 should be given a chance to work.                 If

FATHER wields his limited alternating weekend custody control to hurt




                                       17
C.8. simply because he can, such conduct will not be viewed positively by

this Court.   If MOTHER reaches out to attempt collaboration and FATHER

obstinately rebuffs her outreach, we will not be pleased.     If these things

occur, we will not foreclose the possibility of modifying the Order we have

entered today.     However, we will not PRESUME today that minimal

cooperation between the parties is an impossible goal.

      Both parties should have to undertake the difficult work of working

together and compromising so that each enjoys a healthy relationship with

C.B. As C.B. grows older, he will need both a mother and a father. The

Court Order we entered on October 26, 2018 was designed to facilitate

this goal.    The relief MOTHER seeks would make life easier for her

because it would effectively place her in complete control.      However, it

would not facilitate the long-term goal of enabling C.8. to bond with and

have an appropriate relationship with his father.   It is for this reason that

we ask the Pennsylvania Superior Court to affirm the Order that we

entered.




                                    18